Exhibit 10.149

 

August 17, 2007

 

Dr. Shimshon Gottesfeld

3404 Rosendale Road

Niskayuna, New York 12309

 

Re: Amended and Restated Employment Agreement dated May 3, 2006

 

Dear Shimshon:

 

This letter agreement (“Letter Agreement”) sets forth the terms and conditions
of your ongoing employment relationship with MTI MicroFuel Cells Inc. (“the
Company”), and our agreement to amend and restate your employment agreement
dated May 3, 2006 (the “May 2006 Agreement”), which amended your previous
employment agreement dated March 4, 2004, and is being made to address certain
changes to your employment as Senior Technical Advisor (“Advisor”) of the
Company. This Letter Agreement supersedes in its entirety the May 2006
Agreement.

 

Positions and Responsibilities. In preparation of your contemplated retirement
from MTI, you will serve in a reduced role as Senior Technical Advisor to the
Company on the terms described herein through October 31, 2008 (“Retirement
Date”), upon which date you agree to retire and your employment with the Company
will terminate.

 

It is understood the majority of work during the Initial Term (as defined below)
will involve advising the Company in the area of DMFC core technology and
related intellectual property and will be performed at your home office, with
commitments for reporting to the corporate office not to exceed four days per
month. It is understood that that the majority of work during the Second Term
(as defined below) will also involve advising the Company in the area of DMFC
core technology and related intellectual property from your home office, with
commitment for reporting to the corporate office not to exceed two days per
month, in addition to traveling with the Company’s CEO to visit partners and
potential customers of the Company as reasonably requested by the Company’s CEO
and at the expense of the Company.

 

Salary and Compensation. Your base salary as Senior Technical Advisor for the
period of May 3, 2006 through October 31, 2007 (the “Initial Term”) will be
$10,416.67 per month which annualizes to $125,000 per year, paid in accordance
with the Company’s regular payroll procedures. Your base salary as Senior
Technical Advisor for the period of November 1, 2007 through October 31, 2008
(the “Second Term”) will be $3,000 per month which annualizes to $36,000 per
year, paid in accordance with the Company’s regular payroll procedures.

 

1



Other than the payments set forth in this Agreement, no severance payments shall
be made at the conclusion of the Initial Term or the Second Term. All payments
under this Agreement shall be subject to withholdings and deductions made by the
Company as required by applicable federal, state, and local law.

 

Stock Options. All MTI stock options will continue to vest, in accordance with
their vesting schedules, during your employment as Senior Technical Advisor and
any remaining unvested stock options shall automatically vest upon the end of
the Initial Term.

 

In the event your employment is terminated for cause during the Initial Term,
you will be ineligible for the automatic vesting of unvested options as set
forth above. If your employment is terminated without cause during the Initial
Term, your options will be vested in accordance with the Company’s Employee
Stock Option Plan.

 

In the event your employment is involuntarily terminated without cause during
the Initial Term, you shall be fully eligible for the automatic vesting of
unvested stock options as set forth above at the date of termination regardless
of the intended duration of the Agreement.

 

For purposes of this Agreement, “cause” shall mean (i) gross misconduct, gross
negligence, theft, dishonesty, fraud, or gross dereliction of duties by you;
(ii) indictment on any felony charge or a misdemeanor charge involving theft,
moral turpitude, or a violation of the federal securities laws (whether or not
related to your conduct at work); or (iii) your death or permanent disability
(consistent with the requirements of state and federal law).

 

Success Fee. In addition to the compensation outlined above, MTI will pay you a
Bonus if a transaction involving a Qualified Deal between MTI Micro or MTI, and
any company set forth on Schedule “A” attached is entered into by the Company,
as follows:

 

During the Second Term, and for a period within six (6) months from the end of
the Second Term, each Bonus shall be an award of 10,000 shares of the Company’s
Common Stock per Qualified Deal closed during the Second Term or within six (6)
months from the end of the Second Term, issued from the Company’s stock plan as
restricted stock in accordance with the terms and conditions of the stock plan.

 

A “Qualified Deal” shall mean a transaction with any person or entity approved
by the Company in advance in writing or electronic mail which furthers the
Company’s product development, and which transaction is closed during the Second
Term or within six (6) months from the end of the Second Term.

 

Other Benefits. As Senior Technical Advisor you will be eligible to participate
in the 401(k) retirement program and receive the employer matching contribution
and all insurance benefits available to employees and qualified dependents of
the Company,

 

2



subject to the terms and conditions of the applicable plans, but you will not be
entitled to vacation.

 

In addition, during the Initial Term, the Company will pay for or reimburse you
for reasonable out of pocket expenses up to a maximum of $10,000 annually,
prorated monthly, to attend industry related conferences and seminars. You agree
to provide written updates and summaries of materials presented or information
acquired at these programs to the CFO of MTI or her designate, prior to your
request for expense reimbursement. In order to be eligible to receive such
payments and/or reimbursements, you must incur the expenses and submit a written
request for payment and/or reimbursement, along with receipts, invoices and
other supporting documentation as requested by the Company. No expenses shall be
reimbursable during the Second Term unless approved in writing by the Company in
advance.

 

During the Initial Term, the Company will also provide a monthly reimbursement
of up to $125.00 for home office related expenses, payable in accordance with
the Company’s customary reimbursement procedures.

 

Termination of Employment. Each of you and the Company shall have the right to
terminate your employment for any reason and for no stated reason upon thirty
(30) days prior written notice. In the event of your termination, the Company
shall pay you (or in the event of your death, your beneficiary), in addition to
any other amounts payable to you hereunder: (i) the full amount of the accrued
but unpaid salary and bonus you have earned through the date of termination; and
(ii) any unpaid reimbursement for business expenses that you are entitled to
receive. The amounts contemplated above shall be paid to you as follows: a cash
lump sum payment not later than thirty (30) days following your termination, in
the case of accrued but unpaid salary, and not later than thirty (30) days
following receipt by the Company from you of appropriate documentation
supporting any reimbursable expenses, in the case of reimbursable expenses.

 

In addition to the amounts contemplated in the preceding paragraph, in the event
the Company terminates your employment with or without cause during the Initial
Term, the Company shall continue to pay your Advisor payments for the balance of
your Initial Term.

 

Dispute Resolution. This Agreement shall be governed by the Laws of New York
State. Except for violations of the Non-Competition and Proprietary Information
Agreements, any dispute arising under, or alleged violation of, this Agreement,
and any claim, charge, or cause of action by Employee relating to his
employment, including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the New York Human Rights Law, and any other statute
prohibiting employment discrimination or dealing with employment rights, and any
contract or tort claim including any claims pursuant to this Agreement, shall be
submitted exclusively to arbitration under the Employment Dispute Arbitration
rules of the American Arbitration Association. The Arbitration shall be held in
the County of Albany, State of New York. The arbitrator shall be chosen by the

 

3



Employment Dispute Arbitration rules of the American Arbitration Association.
The decision of the arbitrator shall be final and binding. In construing or
applying this Agreement, the arbitrator’s jurisdiction shall be limited to
interpretation or application of this Agreement; the arbitrator shall not have
the power to add to, to delete, or modify any provision of this Agreement. Each
party shall bear her or its own expenses in arbitration, except that the parties
shall share the costs of the arbitrator equally. The arbitrator is hereby
authorized to award attorneys’ fees to the prevailing party to the same extent
the prevailing party would be entitled to an award of attorneys’ fees pursuant
to the above enumerated statutes and/or any enforcement provisions contained in
those statutes.

 

Complete Agreement. This Agreement, the Proprietary Information Agreement,
previously signed by you on May 25, 2001 (“PIA”), and the Non- Competition
Agreement, previously signed by you on May 25, 2001 (“NCA”), shall each remain
in full force and effect, shall constitute the complete agreement between you
and the Company, and shall supersede any and all prior discussions and
agreements not referred to above between yourself and MFC or MTI. It is further
agreed that Section 1, Non-Competition, of the NCA shall be amended and restated
in its entirety to read as follows:

 

“1. Non-Competition: In consideration for his employment and compensation,
Employee hereby agrees that for a period terminating on the final date of
Employee’s employment or consulting relationship with the Company, Employee will
not, without the prior written consent of the Company, perform work, consulting,
or other services for, or engage in or intend to engage in an employment or
consulting relationship with, companies whose businesses or proposed businesses
in any way involve the design, development, research, manufacture, marketing,
sale or licensing of fuel cells with output power of less than IOW, or
components or related parts developed specifically for fuel cells with output
power of less than 10W.”

 

It is further agreed that Section 1(A) of the PIA shall be amended and restated
in its entirety to read as follows:

 

“A. that all inventions made or conceived by Employee (whether made solely by
Employee or jointly with others from:

(i) the time of entering the employment through October 31, 2007, (1) which are
along the lines of the business, work or investigations of the Company, or (2)
which result from or suggested by any work which Employee may perform for or on
behalf of the Company, and

 

(ii) November 1, 2007 through the date that Employee’s employment or consulting
relationship with the Company ends, which result from or suggested by any work
which Employee may perform for or on behalf of the Company,

 

Shall be and remain the sole and exclusive property of the Company or its
nominees whether patented or not;”

 

4



 

This Agreement cannot be amended except in a writing signed by both parties and
is binding on our respective successors.

 

If the foregoing is acceptable, please counter-sign this letter in the space
provided below. As always, if you have any questions, please feel free to
contact me.

 

 

Sincerely,

 

 

 


/S/ Peng K. Lim

 

 

 

 

Peng K. Lim

President and Chief Executive Officer

 

 

 

 

 

Accepted:

 

 

 


/S/ Shimshon Gottesfeld

 

 

 

 

Dr. Shimshon Gottesfeld

 

 

 

 

Date: August 17, 2007

 

5

 

 